DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4, 7 and 24-25, in the reply filed on 04/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-12, 1419 and 21-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 24 is objected to because of the following informalities:  
In reference to claim 24, it is suggested to amend “the entire area” to “an entire area” in line 3, in order to provide consistency in the claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 25, the limitation “the same direction” is recited in line 2. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to what “the same direction” is meant to be the same as, for the purpose of compact prosecution, the limitation “the same direction” will be interpreted as the first vertical cracks and second vertical cracks extend to be inclined in a same direction. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel et al. (US 2013/0260132) (Hazel) in view of Arikawa et al. (US 2005/0136248) (Arikawa).
In reference to claim 1, Hazel teaches a turbine engine component having a substrate including a thermal barrier coating on at least one surface of the substrate ([0007]); the substrate is a nickel based superalloy ([0017]) (corresponding to a thermal barrier coating, comprising a heat-resistant alloy substrate). Hazel further teaches the thermal barrier coating comprises one or more layers of a ceramic material, wherein the thermal barrier coating is applied to the substrate ([0017]; [0019]) (corresponding to a ceramic layer formed on a heat-resistant alloy substrate and configured to contain a ceramic).
	Hazel further teaches the thermal barrier coating 14A is applied to substrate 12, sealing layer 16A is applied to thermal barrier coating 14A, where the sealing layer is denser than the thermal barrier coating 14A ([0019]) (corresponding to the ceramic layer has: a first dense layer; an intermediate porous layer which is laminated on the first dense layer, which has a higher density than the first dense layer). A thermal barrier coating 14B is deposited on the sealing layer 16A and the composition of the thermal barrier coating 14B is identical to that of the thermal barrier coating 14A, therefore, it is clear the sealing layer 16A is denser than the thermal barrier coating 14B ([0020]) (corresponding to a second dense coating which is laminated on the intermediate porous layer and has a lower density than the intermediate porous layer).
	Hazel further teaches the protective sealing layer has a porosity less than 20%, and more specifically from about 2 to about 10% ([0011]; [0037]); given that the sealing layer has a porosity greater than 0% and porosity is the ratio of the volume of void (i.e., pores) to the total volume, it is clear the sealing layer is a porous layer including numerous pores formed in the layer (corresponding to an intermediate porous layer; in which numerous pores are formed).
	Hazel further teaches the thermal barrier coating has a strain tolerant microstructure comprising vertical gaps or microcracks and a porosity of from about 10 to about 30% ([0009]; [0036]) (corresponding to the first dense layer has first vertical cracks that extend in a thickness direction and are distributed in a surface direction; the second dense layer has second vertical cracks that extend in a thickness direction and are distributed in a surface direction).
	Hazel does not explicitly teach the first vertical cracks and the second vertical cracks extend to be inclined with respect to a surface of the ceramic layer, as presently claimed. 
	Arikawa teaches a thermal barrier coating made of ceramics and having cracks extending in the direction of the barrier coat (Abstract). Arikawa further teaches introduction of cracks extending in the direction of thickness of TBC alleviates the generated thermal stress and improved durability of TBC to some extent ([0008]).
	The thermal barrier coating has vertical cracks extending in the direction of the barrier coat, where vertical cracks extending in the direction of the thickness toward the substrate side from the surface side means cracks on an angle constituted by the direction of the thickness and that of the cracks is zero to 45 degrees ([0024]; [0030]) (corresponding to the first vertical cracks and the second vertical cracks extend to be inclined with respect to the ceramic layer). Arikawa further teaches the cracks extending in the direction of the thickness absorb thermal deformation to effectively relive the thermal stress ([0035]).
	In light of the motivation of Arikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to provide the crack distribution in a surface direction of the thermal barrier coatings 14A and 14B of Hazel to be at an angle of zero and 45 degrees, in order to provide cracks that absorb thermal deformation to efficiently relieve the thermal stress. 
In reference to claim 2, Hazel in view of Arikawa teaches the limitations of claim 1, as discussed above. Hazel further teaches the microstructure and compositions of thermal barrier coatings14A, 14B and others and top protective layer 16A are continuously changed during corresponding to a porosity continuously varies at a first boundary part that is a boundary part between the intermediate porous layer and the first dense layer and a second boundary part that is a boundary part between the intermediate porous layer and the second dense layer).
In reference to claims 3 and 4, Hazel in view of Arikawa teaches the limitations of claim 1, as discussed above. Hazel further teaches the protective sealing layer has a porosity of less than 20% ([0019]) (corresponding to a porosity of the intermediate porous layer is 10% or more and 20% or less). Hazel further teaches the porosity of the thermal barrier layer is from about 10 to about 30% ([0036]) (corresponding to a porosity of the first dense layer and a porosity of the second dense layer are 10% or less and 5% or more).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 7 and 25, Hazel in view of Arikawa teaches the limitations of claim 1, as discussed above. Hazel in view of Arikawa teaches the thermal barrier coating 14A and 14B include vertical cracks, where vertical cracks extending in the direction of thickness toward the substrate side from the surface side means in an angle constituted by the direction of the thickness and that of the cracks is zero to 45 degrees (Arikawa, [0024]; [0030]) (corresponding to angles of inclination of the first vertical cracks; angles of inclination of the second vertical cracks; first vertical cracks extend to be inclined; second vertical cracks extend to be inclined).
In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
 	Given that Hazel in view of Arikawa teaches the cracks extending in the direction of the thickness absorb thermal deformation to effectively relive the thermal stress and have an angle constituted by the direction of the thickness and that of the cracks is zero to 45 degrees (Arikawa, [0024]; [0030]; [0035]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the angle constituted by the direction of thickness and that of the cracks in each of the thermal barrier coating layers, including such that the cracks have angles that are different from layer to layer and such that the 
In reference to claim 24, Hazel in view of Arikawa teaches the limitations of claim 1, as discussed above. Hazel in view of Arikawa teaches the thermal barrier coating has a strain tolerant microstructure comprising vertical gaps or microcracks (Hazel, [0009]). The thermal barrier coatings have vertical cracks extending in the direction of the barrier coat, where vertical cracks extending in the direction of the thickness toward the substrate side from the surface side means cracks on an angle constituted by the direction of the thickness and that of the cracks is zero to 45 degrees (Arikawa, [0024]; [0030]) (corresponding to the first vertical cracks and the second vertical cracks extend to be inclined toward one side with respect to the surface of the ceramic layer over the entire surface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. However, the rejections over Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment and Wang et al. (CN 104451519) would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784